United States Court of Appeals
                        For the First Circuit


Nos. 16-1682, 16-1703

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                           R. DAVID COHEN,

                        Defendant, Appellant.


                            ERRATA SHEET

          The opinion of this Court issued on April 6, 2018, is
amended as follows:

          On the coversheet, "James B. Kransoo" is replaced with
"James B. Krasnoo".

          On page 4, line 23, "months" is replaced with "months
of".

          On page 5, line 4, "months" is replaced with "months
of".